Title: To Benjamin Franklin from the Comtesse de Golowkin, 2 February 1781
From: Golowkin, Wilhelmina von Mosheim, comtesse de
To: Franklin, Benjamin


ce 2. Fevr. [1781]
Je vous remercie un million de fois, mon cher et bon Papa, des nouvelles que vous m’avès donnè, elles m’onts fait d’autant plus de plaisir, que je commençois à être inquiète de ce qu’on n’en avoit pas reçu par le dernier Courier, vous êtes bien bon de vous souvenir de moi, et de me le prouver d’une manière aussi aimable; je vous assure, mon cher Papa, que je pense beaucoup à vous, qu’il me tarde bien de vous revoir, j’espere que ce seras incessemment, me permettrès vous, de vous aller demander à dejeuner? On avoit promis de me mêner, mais cela seras long, et je crois que je prendrai mon parti d’aller toute seule.
Je vois que dans tous les paÿs du monde, on rends justice à mon Ami, et c’est un grand plaisir pour moi. J’aurois bien voulû vous repondre en Anglois mon cher Papa, je n’ai pas osè, mais j’ai êtè fort aise que vous m’aÿès ècrit dans cette langue, que j’aime, et que je veux cultiver encore davantage.
Nous n’avons pas de nouvelles qui puissent vous interesser; me. de Tonnère est de nouveau bien mal, son lait lui est montè dans la tête, je crains bien, que nous ne la perdions. Comment vas la Musique? J’ai une jolie Romance que je vous apporterai la première fois que j’irai vous voir; je vous renvoÿe mon cher Papa, les papiers allemands avec bien des remerciment, je les ai trouvès très-bien ècrit, j’ai esperè que vous me permeterès de garder l’Almanac que j’aime parcequ’il vient de vous. Adieu, my Dear Papa, je vous embrasse tendrement et vous aime de même—
Je suis bien sensible au souvenir de Mr. Votre petit fils, il recevras incessemment des billets pour le Spectacle de Me. de Montesson.
Si vous avès encore quelqu’autre nouvelle interressante pour moi aurès vous la bontè de vous souvenir de moi mon cher Papa? J’aurais bien tort d’en douter après ce que vous venès de faire—
On vient de me dire que Me. de Tonnère est sans esperance.
